CONVERTIBLE LOAN AGREEMENT
 
THIS CONVERTIBLE LOAN AGREEMENT made as of the 21st day of April, 2011 (the
"Effective Date").
 
BETWEEN:
 
ENVIRONMENTAL CONTROL CORPORATION, with an address at 85 Kenmount Road, St.
John’s NL, A1B 3N7
 
(hereinafter referred to as the "Company")
 
AND:
 
51644 NEWFOUNDLAND AND LABRADOR INC., with an address at 85 Kenmount Road, St.
John’s, NL A1B 3P8
 
(hereinafter referred to as the "Lender")
 
WHEREAS:
 
A. The Company wishes to borrow from the Lender, and the Lender wishes to lend
to the Company, certain funds (defined herein as the "Loan") upon the terms and
conditions set forth herein;
 
B. The Loan is convertible (the "Conversion") into securities of the Company
consisting of common shares of the Company with a par value of $0.001 (the
"Shares") upon the terms and conditions set forth herein; and
 
C. The Lender understands and acknowledges to the Company that this Agreement is
being made pursuant to an exemption (the "Exemption") from registration provided
by Section 4(2) of the United States Securities Act of 1933, as amended (the
"Securities Act") and Rule 903 of Regulation S of the Securities Act for the
private offering of securities.
 
 
1

--------------------------------------------------------------------------------

 
 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements herein contained, the receipt of which is hereby
acknowledged by each of the parties hereto, the parties hereto covenant and
agree each with the other (the "Agreement") as follows:
 
1.  Representations and Warranties of the Lender
 
(a)
The Lender represents and warrants to, and covenants and agrees with the Company
that:

 
(i)  
the Lender makes the Loan to the Company and acquires the Conversion Right (as
defined herein) in reliance upon the Exemption from registration provided by
Section 4(2) of the Securities Act and Rule 903 of Regulation S of the
Securities Act for the private offering of securities;

 
(ii)  
the Lender is eligible to make the Loan to the Company and acquire the
Conversion Right in the Company under Regulation S, and all statements set forth
in the Declaration of Regulation S Eligibility, attached hereto as Schedule A,
are true and correct and may be relied upon by the Company; further, all
information, representations and warranties contained in this Agreement, or that
have been otherwise given to the Company, are correct and complete as of the
date hereof, and may be relied upon by the Company;

 
(iii)  
the Lender is aware of the significant economic and other risks involved in
making the Loan to the Company and in acquiring and/or exercising the Conversion
Right;

 
(iv)  
the Lender has consulted with its own securities advisor as to its eligibility
to acquire and/or exercise the Conversion Right under the laws of its home
jurisdiction and acknowledges that the Company has made no effort and takes no
responsibility for the consequences to the Lender as a non-U.S. investor
acquiring this Conversion right and, in particular, in purchasing U.S.-based
securities upon exercise, if any, of the Conversion Right;

 
(v)  
no federal or state agency has passed upon, or make any finding or determination
as to the fairness of this investment, and that there have been no federal or
state agency recommendations or endorsements of the investment made hereunder;

 
(vi)  
the Lender acknowledges that:

 
A.  
there are substantial restrictions on the sale or transferability of any Shares
acquired upon exercise of the Conversion Right and understands that, although
the Company is a reporting company, the Lender is, upon exercising the
Conversion Rights, purchasing unregistered securities;

 
B.  
the Lender may not be able to liquidate this investment in the event of any
financial emergency and will be required to bear the economic risk of this
investment for a lengthy or even indefinite period of time;

 
C.  
the Company is not contractually obligated to register under the Securities Act
any Shares acquired upon an exercise of the Conversion Right; and

 
D.  
any Shares acquired by the Lender upon exercise of the Conversion Right may
never be sold or otherwise transferred without registration under the Securities
Act, unless an exemption from registration is available.

 
(vii)  
the Lender, alone or with its advisor, has enough knowledge and experience in
financial and business matters to make it capable of evaluating the merits and
risks of investing in the Company;

 
(viii)  
the Lender makes the Loan to the Company and acquires the Conversion Right as
principal for its own account and not for the benefit of any other person;

 
(ix)  
the Lender understands that any Certificates representing Shares acquired by the
Lender upon exercise of the Conversion Right will have a resale legend on them
that will read substantially as follows:

 
THE SECURITIES COVERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED ("ACT"). THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE
BEEN ACQUIRED FOR INVESTMENT, AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE
SALE OR DISPOSITION THEREOF, AND MAY NOT BE OFFERED OR SOLD WITHIN THE UNITED
STATES OR TO OR FOR THE ACCOUNT OR THE BENEFIT OF U.S. PERSONS (I) AS PART OF
THEIR DISTRIBUTION AT ANY TIME OR (ii) OTHERWISE UNTIL ONE YEAR AFTER THE LATER
OF THE COMMENCEMENT OF THE OFFERING OF SUCH SECURITIES OR THE CLOSING DATE OF
THE SALE AND TRANSFER THEREOF, EXCEPT IN EITHER CASE IN ACCORDANCE WITH
REGULATION S (OR RULE 144A, IF AVAILABLE) UNDER THE ACT. TERMS USED ABOVE HAVE
THE MEANING GIVEN TO THEM BY REGULATION S.
 
(x)  
the Lender has good and sufficient right and authority to enter into this
Agreement and to carry out the transactions contemplated by this Agreement on
the terms and conditions contained herein.

 
(b)
The representations, warranties, covenants and agreements of and by the Lender
contained in, or delivered pursuant to, this Agreement shall be true at and as
of the Effective Date and shall remain in full force and effect throughout the
term of this Agreement.

 
 
2

--------------------------------------------------------------------------------

 
 
2.  The Loan
 
(a)
Subject to the terms of this Agreement, the Lender hereby agrees to loan to the
Company, and the Company hereby agrees to borrow from the Lender, the sum of up
to CDN$50,000 (the "Loan"), which shall be advanced in one instalment by the
Lender.

 
(b)
The proceeds from the Loan will be for the Company to further current marketing
and business development activities.

 
(c)
Immediately following the execution of this Agreement, the Lender shall deliver
to the Company the Loan amount by certified cheque or money order made payable
to the Company, or by wire transfer to the Company's bank account (the
"Advancement Date").

 
(d)
The principal amount of the Loan, and any accrued and unpaid interest calculated
in accordance with section 2.5, shall be due and payable in full by 5:00 p.m.
local time in St. John's, Newfoundland, five (5) years from the Advancement Date
(the “Due Date”).  If such day falls on a Sunday or statutory holiday, then by
5:00 p.m. local time in St. John’s, Newfoundland, on the first business day
thereafter the Due Date.

 
(e)
The Loan shall be interest free for the first year, after which it shall bear
interest at a rate of 10% per annum (the "Interest") calculated in arrears on
the principal amount of the Loan outstanding.  Interest shall be payable on the
anniversaries of the Advancement Date, commencing on the second anniversary.

 
(f)
The Company shall be entitled to prepay any sum up to the full amount of the
Loan and accrued interest then outstanding at any time without penalty or bonus.

 
(g)
At any time after the Advancement Date, the Lender may by written notice (the
"Notice") to the Company along with the Declaration attached hereto as Schedule
A and Schedule B, exercise its rights of Conversion in respect of either a
portion of or the total outstanding amount of the Loan plus accrued Interest as
of that date into Shares of the Company, at the price of US$0.035 per Share (the
“Conversion Right”).

 
(h)
Within seven (7) days of Notice by the Lender exercising its Conversion Rights
hereunder, the Company shall cause to be delivered a Share Certificate to the
Lender representing the number of Shares acquired by the Lender pursuant to the
calculation set out in subparagraph 3 (g) of this Agreement.

 
(i)
Notwithstanding any of the foregoing, Interest shall be calculated and included
in any Conversion of the Loan.

 
3.  Covenants and Agreements of the Lender
 
(a)
The Lender covenants and agrees with the Company that the Lender shall not make
demand for payment of the Loan prior to the Due Date unless the Loan has become
due and payable in accordance with the provisions of this Agreement.

 
4.  Security Interest/Waiver of Automatic Stay
 
(a)
The Loan is secured by a security interest granted to the Lender for the benefit
of the Lender pursuant to a Security Agreement, as delivered by the Lender to
the Company.  The Company acknowledges and agrees that should a proceeding under
any bankruptcy or insolvency law be commenced by or against the Company, or if
any of the Collateral (as defined in the Security Agreement which is to be
comprised of the patents described herein) should become the subject of any
bankruptcy or insolvency proceeding, then the Lender should be entitled to,
among other relief to which the Lender may be entitled under this Agreement and
any other agreement to which the Company and Lender are parties (collectively,
"Loan Documents") and/or applicable law, an order from the court granting
immediate relief from the automatic stay pursuant to 11 U.S.C. Section 362 to
permit the Lender to exercise all of its rights and remedies pursuant to the
Loan Documents and/or applicable law.  TO THE EXTENT PERMITTED BY LAW, THE
COMPANY EXPRESSLY WAIVES THE BENEFIT OF THE AUTOMATIC STAY IMPOSED BY 11 U.S.C.
SECTION 362.  FURTHERMORE, THE COMPANY EXPRESSLY ACKNOWLEDGES AND AGREES THAT
NEITHER 11 U.S.C. SECTION 362 NOR ANY OTHER SECTION OF THE BANKRUPTCY CODE OR
OTHER STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION, 11 U.S.C. SECTION 105)
SHALL STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN ANY WAY THE ABILITY OF
THE LENDER TO ENFORCE ANY OF ITS RIGHTS AND REMEDIES UNDER THE LOAN DOCUMENTS
AND/OR APPLICABLE LAW.  The Company hereby consents to any motion for relief
from stay that may be filed by the Lender in any bankruptcy or insolvency
proceeding initiated by or against the Company and, further, agrees not to file
any opposition to any motion for relief from stay filed by the Lender.  The
Company represents, acknowledges and agrees that this provision is a specific
and material aspect of the Loan Documents, and that the Lender would not agree
to the terms of the Loan Documents if this waiver were not a part of the
Agreement.  The Company further represents, acknowledges and agrees that this
waiver is knowingly, intelligently and voluntarily made, that neither the Lender
nor any person acting on behalf of the Lender has made any representations to
induce this waiver, that the Company has been represented (or has had the
opportunity to be represented) in the signing of this Agreement and the Loan
Documents and in the making of this waiver by independent legal counsel selected
by the Company and that the Company has discussed this waiver with counsel.

 
 
3

--------------------------------------------------------------------------------

 
 
5.  Default
 
(a)
If one or more of the following events shall occur, namely:

 
(i)  
the Company fails to repay the Loan or the Interest thereon on the Due Date;

 
(ii)  
the Company makes an assignment for the benefit of its creditors or files a
petition in bankruptcy or is adjudicated insolvent or bankrupt or petitions or
applies to any tribunal for any receiver, receiver manager, trustee, liquidator
or sequestrator of or for the Company or any of the Company's assets or
undertaking, or the Company makes a proposal or compromise with its creditors or
if an application or a petition similar to any of the foregoing is made by a
third party creditor and such application or petition remains unstayed or
undismissed for a period of thirty (30) days;

 
(iii)  
an order of execution against any of the Company's assets remains unsatisfied
for a period of ten (10) days;

 
(iv)  
the Company fails to observe and comply with any material term, condition or
provision of this Agreement or any other agreement or document delivered
hereunder, and such failure continues unremedied for a period of thirty (30)
days;

 
(v)  
any representations, warranties, covenants or agreements contained in this
Agreement or any document delivered to the Lender hereunder are found to be
untrue or incorrect as at the date thereof; or

 
(vi)  
the holder (including the Lender) of any mortgage, charge or encumbrance on any
of the Company's assets and undertaking does anything to enforce or realize on
such mortgage, charge or encumbrance;

 
then the Loan and all accrued Interest to the date of such default shall, at the
option of the Lender, immediately become due and payable without presentment,
protest or notice of any kind, all of which are waived by the Company.

 
6.  Independent Legal Advice
 
(a)
The Lender acknowledges that:

 
(i)  
the Lender has been requested to obtain its own independent legal advice on this
Agreement prior to signing this Agreement;

 
(ii)  
the Lender has been given adequate time to obtain independent legal advice;

 
(iii)  
by signing this Agreement, the Lender confirms that it fully understands this
Agreement; and

 
(iv)  
by signing this Agreement without first obtaining independent legal advice, the
Lender waives its right to obtain independent legal advice.

 
7.  General
 
(a)
For the purposes of this Agreement, time is of the essence.

 
(b)
The parties hereto shall execute and deliver all such further documents and
instruments and do all such acts and things as may either before or after the
execution of this Agreement be reasonably required to carry out the full intent
and meaning of this Agreement.

 
(c)
This Agreement shall be construed in accordance with the laws of the State of
Nevada.

 
(d)
This Agreement may be assigned by the Lender subject to any assignee making
requisite representations to meet applicable securities law exemptions; this
Agreement may not be assigned by the Company.

 
(e)
This Agreement may be signed by the parties in as many counterparts as may be
deemed necessary, each of which so signed shall be deemed to be an original, and
all such counterparts together shall constitute one and the same instrument.

 
(f)
All notices, requests, demands or other communications hereunder shall be in
writing and shall be "deemed delivered" to a party on the date it is hand
delivered to such party's address first above written, or to such other address
as may be given in writing by the parties hereto.

 
IN WITNESS WHEREOF the parties have hereunto set their hands effective as of the
date first above written.
 
ENVIRONMENTAL CONTROL CORPORATION
 
Per: /s/ Gary Bishop
       Gary Bishop, C.F.O.


 
51644 NEWFOUNDLAND AND LABRADOR INC.
 
Per:  /s/ Albert Hickman
        Authorized Signatory
 
 
4

--------------------------------------------------------------------------------

 
 
Schedule A
 
DECLARATION OF REGULATION S ELIGIBILITY
 
Regulation S of the Securities Act is available for the use of non-U.S. Persons
only.  This Declaration must be answered fully and returned to ENVIRONMENTAL
CONTROL CORPORATION with your subscription agreement to ensure the Company is in
compliance with the Securities Act.  All information will be held in the
strictest confidence and used only to determine investor status.  No information
will be disclosed other than as required by law or regulation, other demand by
proper legal process or in litigation involving the company or its affiliates,
controlling persons, officers, directors, partners, employees, shareholders,
attorneys or agents.
 
I, ALBERT HICKMAN, HEREBY AFFIRM AND DECLARE THAT:
 
1. 
I am not a resident of the United States of America.

 
2. 
I am not purchasing securities for the benefit of a resident of the United
States of America.

 
3. 
I am not purchasing securities in the name of a company incorporated in the
United States of America or for the benefit of a company incorporated in the
United States of America.

 
4. 
I am not purchasing securities in my capacity as Trustee for a U.S.-based Trust.

 
5. 
I am not purchasing securities in my capacity as the Executor or Administrator
of the Estate of a U.S. resident.

 
6. 
I am not a U.S. resident purchasing securities through a brokerage account
located outside of the United States of America, nor am I using a non-U.S.
brokerage account to purchase securities for the benefit of individuals or
corporate entities resident within the United States of America.

 
7. 
I am not purchasing the securities in an attempt to create or manipulate a U.S.
market.

 
8. 
I am purchasing the securities as an investment and not with a view towards
resale.

 
9. 
I will only resell the securities to other non-U.S. residents in accordance with
Rule 905 of Regulation S, or to U.S. residents in accordance with the provisions
of Rule 144 following the expiration of one year from the date of acquiring the
securities.

 
10. 
I am permitted to purchase the securities under the laws of my home
jurisdiction.

 
11. 
I have attached a photocopy of my passport or other identification evidencing my
status as a non-U.S. resident.

 
12. 
I understand that if I knowingly and willingly make false statements as to my
eligibility to purchase or resell securities under Regulation S, I may become
subject to civil and criminal proceedings being taken against me by the United
States Securities and Exchange Commission.

 
 
DATED: _______________________, 20___
__________________________________
Signature
 
__________________________________
Print Name

 


 
5

--------------------------------------------------------------------------------

 
 
  Schedule B
 
  INVESTOR EXEMPTIONS QUESTIONNAIRE
 
The purpose of this Questionnaire is to assure the Company that the Subscriber
will meet certain requirements for the registration and prospectus exemptions
provided for under National Instrument 45-106 (“NI 45-106”) in respect to the
issuance of the Shares pursuant to the Agreement.  The Company will rely on the
information contained in this Questionnaire for the purposes of such
determination.
 
The undersigned Subscriber covenants, represents and warrants to the Company
that:
 
1. 
the Subscriber is (please check one or more of the following boxes):

 
(a)
a director, executive officer, employee or control person of the Company or an
affiliate of the Company
  o
(b)
a spouse, parent, grandparent, brother, sister or child of a director, executive
officer or control person of the Company or an affiliate of the Company
  o
(c)
a parent, grandparent, brother, sister or child of the spouse of a director,
executive officer or control person of the Company or an affiliate of the
Company
  o
(d)
a close personal friend of a director, executive officer or control person of
the Company or an affiliate of the Company
  o
(e)
a close business associate of a director, executive officer or control person of
the Company or an affiliate of the Company
  o
(f)
a founder of the Company or a spouse, parent, grandparent, brother, sister,
child, close personal friend or close business associate of a founder of the
Company
  o
(g)
a parent, grandparent, brother, sister or child of the spouse of a founder of
the Company
  o
(h)
a company, partnership or other entity which a majority of the voting securities
are beneficially owned by, or a majority of the directors are, persons or
companies as described in paragraphs (a) to (g) above
  o
(i)
purchasing the Shares as principal with an aggregate value of more than
CDN$150,000
  o
(j)
an accredited investor
  o

 
2.
if the Subscriber has checked one or more of boxes (b), (c), (d), (e), (f), (g)
or (h) in section 1 above, the director(s), executive officer(s), control
person(s) or founder(s) of the Company with whom the Subscriber has the
relationship is:

 



 

 
(Instructions to Subscriber: fill in the name of each director, executive
officer, founder and control person which you have the above-mentioned
relationship with.  If you have checked box (h), also indicate which of (a) to
(g) describes the securityholders or directors which qualify you as box (h) and
provide the names of those individuals.)
 
3.
If the Subscriber has ticked box (j) in section 1 above, the Subscriber
acknowledges and agrees that the Company shall not consider the Subscriber’s
request for the Shares for acceptance unless the Subscriber provides to the
Company:

 
 
(a)
the information required in sections 4 and 5; and

 
 
(b)
such other supporting documentation that the Company or its legal counsel may
request to establish the Subscriber’s qualification as an “accredited investor”;

 
4.
the Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Shares and the Subscriber is able to bear the economic risk of loss arising
from such investment;

 
 
6

--------------------------------------------------------------------------------

 
5.
the Subscriber satisfies one or more of the categories of “accredited investor”
(as that term is defined in NI 45-106) indicated below (please check one or more
of the appropriate boxes):

 
 
an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets (as defined in NI 45-106) having an aggregate
realizable value that, before taxes, but net of any related liabilities, exceeds
CDN$1,000,000;

 
 
an individual whose net income before taxes exceeded CDN$200,000 in each of the
two most recent calendar years or whose net income before taxes combined with
that of a spouse exceeded CDN$300,000 in each of those years and who, in either
case, reasonably expects to exceed that net income level in the current calendar
year;

 
 
an individual who, either alone or with a spouse, has net assets of at least
CDN$5,000,000;

 
 
an entity, other than an individual or investment fund, that has net assets of
at least CDN$5,000,000 as shown on its most recently prepared financial
statements;

 
 
an entity registered under the securities legislation of a jurisdiction of
Canada as an advisor or dealer, other than a person registered solely as a
limited market dealer under one or both of the Securities Act (British Columbia)
or any entity organized in a foreign jurisdiction that is analogous to any such
person or entity; or

 
 
an entity in respect of which all of the owners of interests, direct, indirect
or beneficial, except the voting securities required by law to be owned by
directors, are persons or companies that are accredited investors.

 
The Subscriber acknowledges and agrees that the Subscriber may be required by
the Company to provide such additional documentation as may be reasonably
required by the Company and its legal counsel in determining the Subscriber’s
eligibility to acquire the Shares under relevant securities legislation.
 
IN WITNESS WHEREOF, the undersigned has executed this Investor Exemptions
Questionnaire




____________________________________
Signature


____________________________________
Print Name


____________________________________
Title (if applicable)


____________________________________
 
Date
 
7
 